3



                            OFFICE                 OF THE ATTORNEY GENERAL                                       OF TEXAS
                                                             AUSTIN
     QROVCR~CLLCRS
1    ArrolNrr QCNIIAL




    Honorable Paul Grog&n
    CountyAttorney
    ~0nt~oKlel-y county
    conroe,Texas
    Dear Sir:
                                                                            Opinion Flo. O-7402




                  Pour letter of rem
    this    dcpartxmt on thq above
                "As prod
           Denocratic Zxe




                teo were paid end the fund deposited in the bank
                to the credit of the Wontgomwy County DOT%-
                cratic Executive Comittee,  - R. A.,PoweU,
                Chaim'.
                          "At the find. merti~q of said Cxecutive Con-
                    nittee on August 29tb, 1946, snd after ell other
                    bills for expenses of holdiw the two primlee


           .-.--”      .-   --   _.   “^”   ._,,   __   ._.   -_.__“_“-.,    ^_,“.^”   .,“,__-   .___^“_-_I-“_   .-^_“_-   __“__..   --   -.-_-   _   _-.-   -.-
Hon. Paul Grogan - Page 2




          *3rcL   $100 to be pnld to t-ho Sooretary of the
                  Conndttee for rsr~Icee nnderud by him
                  e* DU& inoludiog lntiduztal     eqensas
                  ind       b yh imfo rp o o ta gle
                                                  M,.
          “4th.   $~tehpaidtotb,                   ch8irmaa
                  44oa4pQnMt.tonferhl88e ??I      Qos ill
                  oonneatloa   with the holang   of et&
                  g d nla l
                          ly
                           4 c tio M .
          “5th.




          “ht.    Bari% orsoreed tha cmdibrt-88 for -
                  pow4 dove unntionad (u wall M the 0Jz-
                                                      ~.
                                                                               5

                    expenee~~ of holding  the primary electlone,
                    doer t&o Cordtter    halo thr authority to
                    pa-odd. hy nrolutioa    for the dlstqrowrt
                    of Nc.h fundafor mlah purpooor7
         WZd.




          “3rd.     Doe.a the Comtltke have authority to creata
                    8 m~orve fund and tot&n put of the wax-
                    pamled balance in suoh roeem    fund?
          “4th.     X8 it neoessary   for the Con8aftteu to t&u
                    w.xm rffimatite     cction Cireatlng the aak&q
                    of a refund to emdidater,     before the County
                    CW        w&ill be authorimsd to a&a 8 refund
                    of the unexpended balance to the contributing
                    cmdidatos?
           Cour &ttez%lon iii oallad to the arth.oritSes and
    stotutoa becxing upon quuetfone submitted. - kufban
    Parhr     99 5 , “i. Znd, 10741 Srsall ~8. Parker, :19 S. ly*
    Znd, t&J, 8. 5. Art, 3108 ad 3022-A.*
          For the purposeof this opinion we ahall divide           your q&e-
time into tim groups.   X6 &all refer to your first five           questions
as Crwap A and your aocond four qiestiona ee Group B.
          ,ucstiono Uos. 1, 2, 3 and 4 of Grwh A are anmcored in the
             our O@bions x08. 0-2688ud h,d.       fn (+hiOA x0. o-
            d that t&a County Bxecutive Comlttee WUI not authorieed
to (~sae98the v&riow oaadlbtrs a8 M expanseof the prlaarya foe
for the mber~~ of meid eomitteo,      W quo- the follot4qhna said
Opinian’
          m-tiele     3l08,   V.A.C.5.,    provldesr
          "'Atthe
                                                                6’

Hon. Paul Grogan - Pa;;0 4




    and officOO to be filled     by the voters of Ouch
    00unty or,precinot   only (candidate8 for State offices
    excepted),  In such,mannor aa In their judgment IO
      ust and equitable    giving due consideration  to the
    i!mportance and Omoiuments of each nuch office    for
    which a nomination Is to be made and shall, b reOo-
    lution, direct the chairman to immediately mar 1 to
    each person whose name has been requested to be
    placed on the official     ballot a statement of the
    amount of much ax nees 80 apportioned to him, with
    the request that r e pay thO same to the county chair-
    man on or before the Saturday before the fourth Monday
    in June thereof.’   (Underscoring ours)
         “Article   3117, V.A.C.S.,   is as follwsr
          “‘The various county committees of any political
    party, on the third Nonday in June preceding each
    general primary, ehall meet at the county seat and
    determine by lot the order in which the names of all
    candidate8 for all offices   requested to be printed
    on the official   ballot ahall be printed thereon.’
         “Article   3118, V.A.C.S.,   reads as follows:
           O~Thoro shall be for each political    party ro-
    quired by this law to hold primary elections       for
    nomination of its candidates, n county executive
    committee, to be composed of a county chainnan, and
    one member from each election precinct in such county;
    the committeemen from such election precinct shall
    be chairman of his election precinct,      snci the said
    county chairman ehall be olacted on the .general prl-
    mary election day; the county chairman by the quali-
    fied voters of the whole county, and the precinct
    chairman by the qualified   voters of their respective
    election precincts.    Said county and precinct chairman
    Ohall assume the dutior, of their rospoctlve      offices
    on Saturday following the runoff primary WOdiatOly
    after the committee has declared the results       of the
    run-off primary election.    Said county chairman shall
                                                                           7




         “IO the em. OS lhaf'fmrsbv’, Pwker, 99 S;*‘, (26)
    1074, the court had before it 0. &Alar question to
    the one peeon6ed in your request. 'i'equote w4 fol-
     low'h&br&Ue&~     froPr8aidaa6eI




                                        pIwlslone    in the eta-




          xn 8n8wwto     your fU%h   qpostlon   in Group A and your third
queetion in Group B, we qoll your attwtlon   to the follouiw       lurG-
t&a&ein Kam     v8* Farkor, 99 9.‘;;. (fw 1094, w161
           ‘If thoro ir a aurplw of mosey on hand and with
     the cm         after all the oxpmm of the cemphligr,
     the first and second pdmries,    am paAd in Awmt,
k-on. PaulGrogan- Pcig 6
                                                                           8

        it rlghtiUlybelo-8 to tic donors,ti.ooa Mm I.+
        twkd         it to tb ohalnma, aad lt ehuld be returned
        totioty*o         put it up ln pro   tloaW Jha$ they each
                        , This we ncop~ p” tod by the appllants
        whntheyrafundedorpaldbbak?o paroat               of the
        tundDtheyhAd        onhuxl aftortrn Hoondpx-sEmy. 1tia
        WiQmt cslthority-of       1831to       it ior bockrat6  for
        foxmar yuar~ time, end ior             to th8 dAEiix¶rIan*ad/
                         8U LLQt Pl’OVidrd    Or &ll th It&lltb8.
        %e:';rtt ti%    tm lwimrduo doea mt l~;~~~ut
        thns Wnth8, and the olmlram f&ret ha
        the ~~o*(lmoac8 ftwa the maduauu         - hr9




          In viewof the forego deolrricin,   it Is tho opinionof
this dapartmntthetthe Demoare&i”i:e Executive Comlttse does not
hwa the authorit to areatea resorvafundbut must refundall of
the unexpended bSL we of she taonie6 mu on &and after the nmmuuy
oxpenoes ham bean paid.
             In vluw of the foro~oi.ng,      it is unaeaoseary to iwafer
quaetionsa        andtwoof@roupB.